Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 8.
Claim 1 recites a method for laser welding a first metal substrate to a second metal substrate, the first metal substrate having a first planar surface and a second planar surface disposed opposite the first planar surface, the method comprising: passing the input laser beam through the beam delivery system to irradiate a target area on the second planar surface of the first metal substrate with the beam spot, the target area positioned over an intersection region of the first planar surface where the end face is positioned proximate to the first planar surface, wherein irradiating in the predetermined pattern along the first and the second axes creates a dual fillet weld such that a fillet weld having a weld face with a smooth profile is formed in each corner area between the first and second substrates in a single pass by the beam spot of the target area.
Claim 8 recites a system for laser welding a first metal substrate to a second metal substrate, the first metal substrate having a first planar surface and a second planar surface disposed opposite the first planar surface, and the second metal substrate having an end face positioned proximate to the first planar surface, the system comprising: wherein the fiber laser energy source and the beam delivery system are configured such that the irradiation forms a fillet weld having a weld face with a smooth profile in each corner area between the first and second metal substrates in a single pass by the beam spot of the target area which the closest prior art of record of Lundgren (US 2003/0183606) or Yang (US 2018/0009060) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
12/27/2021